Case 19-20103-jrs    Doc 184    Filed 08/19/19 Entered 08/19/19 14:42:48         Desc Main
                                Document      Page 1 of 8




                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                             GAINESVILLE DIVISION

IN RE:                                    )       CHAPTER 11
                                          )       Jointly Administered Under
Quarry Services, LLC,                     )
Confinement Management Systems, LLC,      )       CASE NO. 19-20103-jrs
and Mining Solutions, LLC.                )
                                          )
         Debtors.                         )


                                NOTICE OF HEARING

         PLEASE TAKE NOTICE that Quarry Services, LLC, Confinement Management

Systems, LLC, and Mining Solutions, LLC have filed their Motion to Dismiss Cases

Pursuant to 11 U.S.C. § 1112(b)(1) (“Motion to Dismiss”) and related papers with the

Court seeking an order dismissing the instant Chapter 11 case.

         PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the

Motion to Dismiss in Courtroom 1404, United States Courthouse, 75 Ted Turner

Drive, SW, Atlanta, Georgia, at 1:30 p.m. on September 10, 2019. Your rights may be

affected by the court’s ruling on these pleadings. You should read these pleadings carefully

and discuss them with your attorney, if you have one in this bankruptcy case. (If you do

not have an attorney, you may wish to consult one.) If you do not want the court to grant

the relief sought in these pleadings or if you want the court to consider your views, then

you and/or your attorney must attend the hearing. You may also file a written response to
Case 19-20103-jrs    Doc 184    Filed 08/19/19 Entered 08/19/19 14:42:48        Desc Main
                                Document      Page 2 of 8




the pleading with the Clerk at the address stated below, but you are not required to do so.

If you file a written response, you must attach a certificate stating when, how and on whom

(including addresses) you served the response. Mail or deliver your response so that it is

received by the Clerk at least two business days before the hearing. The address of the

Clerk's Office is: Clerk, U. S. Bankruptcy Court, Suite 1340, 75 Ted Turner Drive,

Atlanta Georgia 30303. You must also mail a copy of your response to the undersigned

at the address stated below.

       Dated: August 19th, 2019

                                                 /s/
                                          Will B. Geer
                                          GA Bar #940493
                                          Attorney for Debtors
                                          Wiggam & Geer, LLC
                                          50 Hurt Plaza, SE, Suite 1245
                                          Atlanta, GA 30328
                                          Phone: 678-587-8740
                                          Fax: 404-287-2767
                                          wgeer@wiggamgeer.com
Case 19-20103-jrs     Doc 184    Filed 08/19/19 Entered 08/19/19 14:42:48        Desc Main
                                 Document      Page 3 of 8




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                              GAINESVILLE DIVISION

IN RE:                                    )       CHAPTER 11
                                          )       Jointly Administered Under
Quarry Services, LLC,                     )
Confinement Management Systems, LLC,      )       CASE NO. 19-20103-jrs
and Mining Solutions, LLC.                )
                                          )
         Debtors.                         )


            DEBTORS’ MOTION TO DISMISS CASES PURSUANT TO 11 U.S.C.
                               §1112(b)(1)

         COME NOW Quarry Services, LLC (“Quarry”), Confinement Management

Systems, LLC (“CMS”), and Mining Solutions, LLC (“MS”, collectively with CMS and

Quarry, the “Debtors”), by and through their undersigned counsel, hereby move this Court

for an order, pursuant to §1112(b)(1) of the Bankruptcy Code and Bankruptcy Rule

1017(a), dismissing these jointly administered cases (the “Motion”). In support of the

Motion, Debtors show the Court as follows:

                                                  1.

         On January 22, 2019 (the “Petition Date”), Debtors filed voluntary petitions for

relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”).

                                                  2.

         Pursuant to Federal Rule of Bankruptcy Procedure 1007, Debtors included in their

Chapter 11 petition (the “Petition”) a list of its creditors, containing the name and address
Case 19-20103-jrs     Doc 184    Filed 08/19/19 Entered 08/19/19 14:42:48          Desc Main
                                 Document      Page 4 of 8




of each as then known, as well as a list of the creditors holding the 20 largest unsecured

claims, excluding insiders, containing the name and address of each as then known.

                                                   3.

       Debtors are Georgia-based companies that provide drilling services to quarries

throughout the Southeastern United States. All three Debtors share common ownership

and operate as one business venture.

                                                   4.

       Debtors’ three largest secured creditors are Synovus Bank (“Synovus”), Epiroc

Financial Solutions USA, LLC (“Epiroc”), and Persons Banking Company (“Persons”).

All three secured creditors hold liens on Debtors’ principals assets: drilling rigs used in the

operation of the business. All three secured creditors assert an interest in Debtors’ cash

collateral. Synovus asserts a first-priority interest in Debtors’ cash collateral. Debtor CMS’

real property located in Marietta, Georgia is also subject to Persons’ liens, and Debtor

Quarry’s real property located in Jasper, Georgia is subject to liens held by Persons and

Regions Bank.

                                                   5.

       On July 1, 2019, the Court entered the Consent Orders Regarding Motions for Relief

From the Automatic Stay regarding Epiroc’s collateral and Sysnovus’ collateral [Docket

No. 169 and 170, respectively], pursuant to which, inter alia, Epiroc and Synovus were
Case 19-20103-jrs     Doc 184    Filed 08/19/19 Entered 08/19/19 14:42:48         Desc Main
                                 Document      Page 5 of 8




granted relief from the automatic stay by a date certain to give Debtors a chance to market

and sell their business as a going concern. On August 9, 2019, the Court entered the Consent

Order Regarding Motion for Relief from the Automatic Stay [Docket No. 179] regarding

Persons’ collateral that contained substantially the same relief as Epiroc’s and Synovus’

Consent Orders.

                                                  6.

       Debtors were not able to sell their business as a going concern. Moreover,

continuing to operate at full capacity with significant administrative costs was not

profitable.

                                                  7.

       As of the filing of this Motion, Debtors and any entity asserting an interest in

Debtors’ cash collateral have agreed on a practical and reasonable “Wind-down Budget”

for the Debtors. Debtors have not opposed stay relief from their other secured creditors,

and none of Debtors’ assets have any equity for a Chapter 7 Trustee to liquidate.

                                                  8.

       Debtors CMS and MS are holding companies that were formed for the express

purpose of owning the drilling rigs used in the Debtors’ operations. The Debtors have no

equity in any of their drilling rigs pursuant to the expert testimony of its secured creditors

at an evidentiary hearing held on March 20, 2019. CMS also owns real property located at
Case 19-20103-jrs     Doc 184        Filed 08/19/19 Entered 08/19/19 14:42:48      Desc Main
                                     Document      Page 6 of 8




4180 Providence Road, Suite 107, Marietta, GA 30062 (“4180 Providence”). Persons’ lien

on 4180 Providence is significantly undersecured. Debtor Quarry owns over 20 work

trucks, one tractor trailer, and real property located at 68 McKenzie Blvd, Jasper, Georgia

(“68 McKenzie”). Debtor Quarry has no equity in any of its collateral as evidenced by the

testimony of the secured creditors’ experts and a cursory review of the Debtors’ schedules.

                                                   9.

       Bankruptcy Code § 1112(b)(1) provides that the Court shall dismiss a case under

Chapter 11 if the movant establishes cause. The various circumstances that can establish

cause for dismissal, enumerated in §1112(b)(4), include the absence of a reasonable

likelihood of rehabilitation. 11 U.S.C. §1112(b); In re Albany Partners, Ltd., 749 F.2d

670, 674 (11th Cir. 1984); In re Blunt, 236 B.R. 861, 864 (Bankr. M.D. Fla. 1999). Section

1112(b) states, in pertinent part:

              (b) . . .on request of any party in interest or the United States trustee or

       bankruptcy administrator, and after notice and a hearing, the court may... dismiss a

       case under this chapter... for cause...

       11 U.S.C. §1112(b). A determination of cause is made by the court on a case-by-

case basis. See Albany Partners, 749 F.2d at 674. In addition, a bankruptcy court is not

required to explain its reasons for dismissal in detail because such decisions are particularly

delegated to the bankruptcy court’s sound discretion. See In re Camden Ordinance Mfg.
Case 19-20103-jrs     Doc 184     Filed 08/19/19 Entered 08/19/19 14:42:48         Desc Main
                                  Document      Page 7 of 8




Co. of Arkansas. Inc., 1999 WL 587790, at *2 (Bankr. E.D. Pa. 1999). Therefore, it is clear

that the Court is authorized to dismiss Debtors’ Chapter 11 case a upon a showing of cause.

                                                   10.

        The legislative history of § 1112(b) indicates that the court has wide discretion to

use its equitable powers to dispose of a debtor’s case. H.R. Rep. No. 595, 95th Cong., 1st

Sess. 405 (1977); S.Rep. No. 989, 95th Cong., 2d Sess. 117 (1978), reprinted in 1978

U.S.C.C.A.N. 57878; see also In re Preferred Door Co., 990 F.2d 547, 549 (10th Cir.

1993) (a court has broad discretion to dismiss a bankruptcy case); In re Sullivan Cent. Plaza

I, Ltd., 935 F.2d 723, 728 (5th Cir. 1991) (determination of whether cause exists under

Section 1112(b) rests in the sound discretion of the bankruptcy court); In re Koerner, 800

F.2d 1358, 1367 & n. 7 (5th Cir. 1986) (bankruptcy court is afforded wide discretion under

Section 1112(b)); Albany Partners, 749 F.2d at 674. For reasons more fully explained

below, the Court should use its grant of broad authority to dismiss Debtors’ Chapter 11

case.

                                                   11.

        In this case, all Debtors’ collateral is subject to liens held by secured creditors who

have either already been granted relief from stay or who are in the process obtaining stay

relief. The Debtors are no longer operating their businesses. Debtors have commenced an

orderly wind down of their businesses pursuant to an agreement with their three largest
Case 19-20103-jrs     Doc 184    Filed 08/19/19 Entered 08/19/19 14:42:48       Desc Main
                                 Document      Page 8 of 8




secured creditors. In short, there is nothing left to reorganize.

                                                   12.

       Debtors are current on their U.S. Trustee Fees. If it is determined that Debtors are

not current, Debtors will pay the appropriate funds to the U.S. Trustee to have its cases

dismissed pursuant to this Motion.

                                                   13.

       Bankruptcy Rule 1017(a), through Rule 2002(a)(4), requires 21 days notice of a

hearing on dismissal of the case. Debtors will provide notice of the Motion and hearing set

by this Court by regular mail to all creditors and parties in interest in this case. Debtors

submit that such notice is adequate and appropriate under the circumstances.

       WHEREFORE, Debtors pray that this Court enter an order granting the Motion to

Dismiss, and granting such other and further relief as the Court deems just and proper.

       Respectfully submitted this 19th day of August, 2019

                                                  /s/
                                           Will B. Geer
                                           GA Bar #940493
                                           Attorney for Debtors
                                           Wiggam & Geer, LLC
                                           50 Hurt Plaza, SE
                                           Suite 1245
                                           Atlanta, GA 30328
                                           Phone: 678-587-8740
                                           Fax: 404-287-2767
                                           wgeer@wiggamgeer.com
